 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTINE M. BRENNAN, : No. 3:18cv1820
Plaintiff :
(Judge Munley)
V.
(Magistrate Judge Cohn)
ANDREW SAUL, (-ommissioner
Of Social Security,
Defendant

 

AND NOW, ‘0 wit, this 25" day of September 2019, we have before us for
disposition Magistriate Judge Gerald B. Cohn’s report and recommendation,
which proposes dismissing plaintiffs Social Security appeal and affirming the
Commissioner's denial of benefits in this case.

No objection: to the report and recommendation have been filed, and the
time for such filing 1as passed. Therefore, in deciding whether to adopt the
report and recommiendation, we must determine if a review of the record
evidences plain error or manifest injustice. FED. R. Civ. P. 72(b) 1983 Advisory
Committee Notes (‘When no timely objection is filed, the court need only satisfy
itself that there is ro clear error on the face of the record to accept the
recommendation”): see also 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler, 723 F.2d

1077, 1085 (3d Cir 1983).

 

tos se 48 yer ln aia pint pe qeuinanrmaengaigsen net

 
 

 

 

 

 

 

 

After a careft.| review, we find neither a clear error on the face of the record
nor a manifest inju:stice, and therefore, we shall adopt the report and
recommendation. tis hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 16) is
ADOPTED);

2) The plaintiffs appeal of the Commissioner of Social Security’s decision
denying piaintiffs application for disability benefits (Doc. 1) is DENIED;
and

3) The Clerk of Court is directed to enter judgment in favor of defendant
and again:st plaintiff, and to CLOSE this case.

BY THE COURT:

fe C4

é ‘JUDGE JAMES M. MUN
United States District Gourt

m1 ed

?
;
f

 

ee enopermuams
